1    YOLANDA C. RONDON
2    ATOOSA VAKILI
3    Law Office of Atoosa Vakili
4
     ROSELINE FERAL
5    Law Office of Roseline D. Feral
6
     Attorneys for Plaintiff
7
8    JOSEPH H. HUNT
     Assistant Attorney General
9    WILLIAM C. PEACHEY
10   Director
     LAUREN FASCETT
11
     Senior Litigation Counsel
12   WILLIAM H. WEILAND
13   JOSEPH F. CARILLI, JR.
     Trial Attorneys
14
15   Attorneys for Defendants
16
                       UNITED STATES DISTRICT COURT
17                    CENTRAL DISTRICT OF CALIFORNIA
18        ZAHRA AFIANIAN,              Case No. 2:17-cv-07643-FMO-RAO
19        Plaintiff,                                 (PROPOSED) STIPULATED
20                                                   PROTECTIVE ORDER
                 v.
21
22        KEVIN MCALEENAN, et al.,
23
          Defendants.
24
25
     1.        PURPOSES AND LIMITATIONS
26
               Discovery in this Action is likely to involve production of private
27
     information of non-parties to this litigation and of information designated as for-
28
     official-use-only for which special protection from public disclosure and from use
1    for any purpose other than prosecuting this litigation may be warranted.
2    Accordingly, the Parties hereby stipulate to and petition the Court to enter the
3    following Stipulated Protective Order (hereinafter “Order”). The Parties
4    acknowledge that this Order does not confer blanket protections on all disclosures
5    or responses to discovery and that the protection it affords from public disclosure
6    and use extends only to the limited information or items that are entitled to
7    confidential treatment under the applicable legal principles.
8          1.1    Good Cause Statement. This Action is likely to involve the production
9    of information normally protected from disclosure by the Privacy Act, 5 U.S.C.
10   § 552a, information normally protected from release under the Freedom of
11   Information Act, 5 U.S.C. § 552, and information designated as limited official use
12   or official use only, or information otherwise protected from disclosure under state
13   or federal statutes, federal regulations, court rules, case decisions, or common law,
14   for which special protection from public disclosure and from use for any purpose
15   other than prosecution of this Action is warranted. For example, in addition to
16   information covered by the Privacy Act, the Action may involve information
17   protected by 8 U.S.C. § 1367(a)(2) or 8 C.F.R. § 208.6. Accordingly, to expedite
18   the flow of information, to facilitate the prompt resolution of disputes over
19   confidentiality of discovery materials, to adequately protect information the Parties
20   are entitled to keep confidential, to ensure that the Parties are permitted reasonable,
21   necessary uses of such material in preparation for and in the conduct of trial, to
22   address their handling at the end of the litigation, and serve the ends of justice, a
23   protective order for such information is justified in this matter. It is the intent of
24   the Parties that information will not be withheld from disclosure or designated as
25   confidential for tactical reasons and that nothing be so withheld or designated
26   without a good faith belief that it has been maintained in a confidential, non-public
27   manner.
28


                                                 2
1          Information covered under this Order shall be separated into three
2    categories:
3    Category 1. Personal privacy information of third parties contained in a Form I-
4    130, Petition for Alien Relative, a document submitted in support of an applicant’s
5    Form I-130 Petition, and a decision by the United States Citizenship and
6    Immigration Services (“USCIS”) on an application for an immigration benefit, to
7    include:
8                  (a)   names;
9                  (b)   address;
10                 (c)   telephone number;
11                 (d)   birth date;
12                 (e)   social security number, other personal identification number,
13   tax identification number, alien registration number (“A number”), complete
14   petition receipt numbers, passport number, driver license number, and any similar
15   identifier assigned to an individual by the federal government, a state or local
16   government of the United States, or the government of any other country;
17                 (f)   any other information that, either alone or in association with
18   other related information, would allow the identification of the particular
19   individual(s) to whom the information relates;
20                 (g)   bank account numbers, credit card numbers, and other financial
21   information that can be specifically linked to an individual’s or entity’s financial
22   account;
23                 (h)   medical information, such as medical records, medical
24   treatment, and medical diagnoses;
25                 (i)   information covered under Federal Rule of Civil Procedure 5.2
26   and Local Civil Rule 5.2(a);
27                 (j)   information routinely protected from release under the Freedom
28   of Information Act Exemption 6, 5 U.S.C. § 552(b)(6); and


                                               3
1                 (k)    any information protected or restricted from disclosure by a
2    state or federal statute or regulation, but which the Court may order produced, such
3    as information protected from disclosure by the Privacy Act, 5 U.S.C. § 552a, and
4    other statutes or regulations that may prevent disclosure of specific information
5    related to noncitizens, including but not limited to: 8 U.S.C. §§ 1160(b)(5), (6);
6    1186A(c)(4), 1202(f), 1254a(c)(6), 1255a(c)(4), (5); 1304(b), and 1367(a)(2), (b),
7    (c), (d); 22 U.S.C. § 7105(c)(1)(C); 8 C.F.R. §§ 208.6, 210.2(e), 214.11, 214.14(e),
8    216.5(e)(3)(viii), 236.6, 244.16, 245a.2(t), 245a.3(n), 245a.21, 1003.27(b)-(d),
9    1003.46, and 1208.6, which otherwise could subject either party to civil or criminal
10   penalties or other sanctions in the event of unauthorized disclosure.
11   Category 2. Foreign Language documents submitted by an applicant in support of a
12   Form I-130, Petition for Alien Relative.
13   Category 3. Information designated as limited-official-use or for-official-use-only
14   information contained in a federal agency policy, memorandum, instruction, or
15   training presentation or guide, to include:
16                (a)    information compiled for law enforcement purposes, including
17   but not limited to, techniques related to the integrity of the legal immigration
18   system, indicators used to identify suspected or known fraud, criminal activity,
19   public safety, or national security;
20                (b)    information routinely withheld from release under the Freedom
21   of Information Act Exemption 7C, 5 U.S.C. § 552(b)(7)(C); and
22                (c)    information designated as sensitive but unclassified or
23   designated as a category of controlled unclassified information.
24         1.2    Acknowledgment of Procedure for Filing Under Seal. The Parties
25   acknowledge, as set forth in Section 12.3, below, that this Order does not entitle
26   them to file confidential information under seal; Local Civil Rule 79-5 sets forth
27   the procedures that must be followed and the standards that will be applied when a
28   Party seeks permission from the Court to file material under seal.


                                                4
1          There is a strong presumption that the public has a right of access to judicial
2    proceedings and records in civil cases. In connection with non-dispositive
3    motions, good cause must be shown to support a filing under seal. See Kamakana
4    v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v.
5    Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v.
6    Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated
7    protective orders require good cause showing), and a specific showing of good
8    cause or compelling reasons with proper evidentiary support and legal justification,
9    must be made with respect to Protected Material that a party seeks to file under
10   seal. The Parties’ mere designation of Disclosure or Discovery Material as
11   CONFIDENTIAL does not—without the submission of competent evidence by
12   declaration, establishing that the material sought to be filed under seal qualifies as
13   confidential, privileged, or otherwise protectable—constitute good cause.
14   Further, if a party requests sealing related to a dispositive motion or trial, then
15   compelling reasons, not only good cause, for the sealing must be shown, and the
16   relief sought shall be narrowly tailored to serve the specific interest to be protected.
17   See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
18   each item or type of information, document, or thing sought to be filed or
19   introduced under seal in connection with a dispositive motion or trial, the party
20   seeking protection must articulate compelling reasons, supported by specific facts
21   and legal justification, for the requested sealing order.
22         Any document that is not confidential, privileged, or otherwise protectable
23   in its entirety will not be filed under seal if the confidential portions can be
24   redacted. If documents can be redacted, then a redacted version for public
25   viewing, omitting only the confidential, privileged, or otherwise protectable
26   portions of the document, shall be filed. Any application that seeks to file
27   documents under seal in their entirety should include an explanation of why
28   redaction is not feasible.


                                                 5
1    2.    DEFINITIONS
2          2.1    Action: this pending federal lawsuit.
3          2.2    Challenging Party: a Party or Non-Party that challenges the
4    designation of information or items under this Order.
5          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
6    how it is generated, stored, or maintained) or tangible things that qualify for
7    protection under Federal Rule of Civil Procedure 26(c). Items under Category 3 not
8    protected by an applicable privilege may be marked as “ATTORNEY’S EYES
9    ONLY/CONFIDENTIAL.”
10         2.4    Designating Party: a Party or Non-Party that designates information or
11   items that it produces in disclosures or in responses to discovery as
12   “CONFIDENTIAL” or “ATTORNEY’S EYES ONLY/CONFIDENTIAL.”
13         2.5    Disclosure or Discovery Material: all items or information, regardless
14   of the medium or manner in which it is generated, stored, or maintained (including,
15   among other things, testimony, transcripts, and tangible things), that are produced
16   or generated in disclosures, or responses to discovery, or any other means, by and
17   between the Parties in this matter.
18         2.6    Expert: a person with specialized knowledge or experience in a matter
19   pertinent to the litigation who has been retained by a Party or its counsel to serve
20   as an expert witness or as a consultant in this Action.
21         2.7    Non-Party: any natural person, partnership, corporation, association,
22   or other legal entity not named as a Party to this Action.
23         2.8    Counsel of Record: attorneys who are not employees of a Party to this
24   Action but are retained to represent or advise a Party to this Action and have
25   appeared in this Action on behalf of that Party or are affiliated with a law firm or
26   the Department of Justice that have appeared on behalf of that Party, and includes
27   support staff.
28


                                               6
1           2.9   Party: any Party to this Action, including all of its officers, directors,
2    employees, consultants, retained experts, and Counsel of Record (and their support
3    staffs).
4           2.11 Producing Party: a Party or Non-Party that produces Disclosure or
5    Discovery Material in this Action.
6           2.12 Professional Vendors: persons or entities that provide litigation
7    support services (e.g., photocopying, videotaping, translating, preparing exhibits or
8    demonstrations, and organizing, storing, or retrieving data in any form or medium)
9    and their employees and subcontractors.
10          2.13 Protected Material: any Disclosure or Discovery Material that is
11   designated as “CONFIDENTIAL” or “ATTORNEY’S EYES
12   ONLY/CONFIDENTIAL.”
13          2.14 Receiving Party: a Party that receives Disclosure or Discovery
14   Material from a Producing Party.
15   3.     SCOPE
16          The protections conferred by this Order cover not only Protected Material,
17   but also (1) any information copied or extracted from Protected Material; (2) all
18   copies, excerpts, summaries, or compilations of Protected Material; and (3) any
19   testimony, conversations, or presentations by Parties or their Counsel that might
20   reveal Protected Material.
21          Any use of Protected Material at trial shall be governed by the orders of the
22   trial judge. This Order does not govern the use of Protected Material at trial.
23   4.     DURATION
24          Once a case proceeds to trial, information that was designated as
25   CONFIDENTIAL or maintained pursuant to this Order that is used or introduced
26   as an exhibit at trial becomes public and will be presumptively available to all
27   members of the public, including the press, unless compelling reasons supported
28   by specific factual findings to proceed otherwise are made to the trial judge in


                                                7
1    advance of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good
2    cause” showing for sealing documents produced in discovery from “compelling
3    reasons” standard when merits-related documents are part of court record).
4    Confidential information not used or introduced as an exhibit at trial remains
5    subject to the confidentiality obligations imposed by this Order, even after final
6    disposition of this litigation, until a Designating Party agrees otherwise in writing
7    or a court order otherwise directs. Final disposition shall be deemed to be the later
8    of (1) dismissal of all claims and defenses in this Action, with or without prejudice;
9    and (2) final judgment herein after the completion and exhaustion of all appeals,
10   rehearings, remands, trials, or reviews of this Action, including the time limits for
11   filing any motions or applications for extension of time pursuant to applicable law.
12   5.    WITHHOLDING OF PERSONAL PRIVACY INFORMATION AND
13   FOREIGN LANGUAGE DOCUMENTS
14         5.1    Personal Privacy Information (Category 1). The Parties agree that
15   Defendants may withhold from production any information described in Category
16   1 because of Defendants obligations to maintain the confidentiality of an individual
17   that submits an application for an immigration benefit to USCIS and of the nature
18   of this Action, which is a challenge by a single plaintiff and not a class action.
19   Defendants shall redact any information covered in Category 1 using a black-out
20   redaction tool.
21         5.2    Foreign Language Documents (Category 2). The Parties agree that
22   Defendants may withhold from production any documents described in Category 2
23   because the burden associated with the review of a Foreign Language document
24   for information described in Category 1 is not outweighed by the benefit. Any
25   Foreign Language document considered in support of a Form I-130, Petition for
26   Alien Relative, will be accompanied by an English translation provided by the
27   petitioner. See 8 C.F.R. § 204.1 (f)(3) (requiring that “Foreign language
28   documents must be accompanied by an English translation which has been


                                                8
1    certified by a competent translator.”). Defendant shall redact in full a Foreign
2    Language document described in Category 2 using a text redaction tool, labeling
3    each redaction with “Foreign Language Document.” Defendant will produce the
4    required English translations that accompanied such foreign documents, subject to
5    any other applicable provision of this Protective Order, or exercise of
6    governmental privilege.
7    6.    DESIGNATING PROTECTED MATERIAL
8          6.1    Exercise of Restraint and Care in Designating Material for Protection.
9    Each Party or Non-Party that designates information or items for protection under
10   this Order must take care to limit any such designation to specific material that
11   qualifies under the appropriate standards. The Designating Party must designate
12   for protection only those parts of material, documents, items, or oral or written
13   communications that qualify so that other portions of the material, documents,
14   items, or communications for which protection is not warranted are not swept
15   unjustifiably within the ambit of this Order.
16         Mass, indiscriminate, or routinized designations are prohibited.
17   Designations that are shown to be clearly unjustified or that have been made for an
18   improper purpose (e.g., to unnecessarily encumber the case development process
19   or to impose unnecessary expenses and burdens on other parties) may expose the
20   Designating Party to sanctions.
21         If it comes to a Designating Party’s attention that information or items that it
22   designated for protection do not qualify for protection, that Designating Party must
23   promptly notify all other Parties that it is withdrawing the inapplicable designation.
24         6.2    Manner and Timing of Designations. Except as otherwise provided in
25   this Order, or as otherwise stipulated or ordered, Disclosure or Discovery Material
26   that qualifies for protection under this Order must be clearly so designated before
27   the material is disclosed or produced. Designation in conformity with this Order
28   requires:


                                               9
1                 (a)    for information in documentary form (e.g., paper or electronic
2    documents, but excluding transcripts of depositions or other pretrial or trial
3    proceedings), that the Producing Party affix at a minimum, the legend
4    “CONFIDENTIAL” or “CONFIDENTIAL” or “ATTORNEY’S EYES
5    ONLY/CONFIDENTIAL.” (hereinafter “CONFIDENTIAL legend”), to each page
6    that contains protected material. Party or Non-Party that makes original documents
7    available for inspection need not designate them for protection until after the
8    inspecting Party has indicated which documents it would like copied and produced.
9    During the inspection and before the designation, all of the material made available
10   for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
11   identified the documents it wants copied and produced, the Producing Party must
12   determine which documents, or portions thereof, qualify for protection under this
13   Order. Then, before producing the specified documents, the Producing Party must
14   affix the “CONFIDENTIAL legend” to each page that contains Protected Material.
15   If only a portion of the material on a page qualifies for protection, the Producing
16   Party also must clearly identify the protected portion(s) (e.g., by making
17   appropriate markings in the margins).
18                (b)    for testimony given in depositions that the Designating Party
19   identifies the Disclosure or Discovery Material on the record, before the close of
20   the deposition all protected testimony.
21                (c)    for information produced in some form other than documentary
22   and for any other tangible items, that the Producing Party affix in a prominent
23   place on the exterior of the container or containers in which the information is
24   stored the legend “CONFIDENTIAL.” If only a portion or portions of the
25   information warrants protection, the Producing Party, to the extent practicable,
26   shall identify the protected portion(s).
27          6.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
28   failure to designate qualified information or items does not, standing alone, waive


                                                10
1    the Designating Party’s right to secure protection under this Order for such
2    material. Upon timely correction of a designation, the Receiving Party must make
3    reasonable efforts to assure that the material is treated in accordance with the
4    provisions of this Order.
5    7.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
6          7.1    Timing of Challenges. Any Party or Non-Party may challenge a
7    designation of confidentiality at any time that is consistent with the Court’s
8    Scheduling Order.
9          7.2    Meet and Confer. The Challenging Party shall initiate the dispute
10   resolution process under Local Rule 37.1 et seq. and if applicable, schedule a pre-
11   discovery motion telephonic conference with the Court prior to filing a discovery
12   motion, as set forth in the Judges’ Procedures, Discovery Motions, available at
13   http://www.cacd.uscourts.gov/ honorable-rozella-oliver.
14          7.3   The burden of persuasion in any such challenge proceeding shall be
15   on the Designating Party. Frivolous challenges, and those made for an improper
16   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
17   parties) may expose the Challenging Party to sanctions. Unless the Designating
18   Party has waived or withdrawn the confidentiality designation, all Parties shall
19   continue to afford the material in question the level of protection to which it is
20   entitled under the Producing Party’s designation until the Court rules on the
21   challenge.
22   8.    ACCESS TO AND USE OF PROTECTED MATERIAL
23         8.1    Basic Principles. A Receiving Party may use Protected Material that is
24   disclosed or produced by another Party or by a Non-Party in connection with this
25   Action only for prosecuting, defending, or attempting to settle this Action, or as
26   required by statute. Such Protected Material may be disclosed only to the
27   categories of persons and under the conditions described in this Order. When the
28


                                               11
1    Action has been terminated, a Receiving Party must comply with the provisions of
2    paragraph 14 of this Order.
3           Protected Material must be stored and maintained by a Receiving Party at a
4    location and in a secure manner that ensures that access is limited to the persons
5    authorized under this Order.
6           8.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
7    otherwise ordered by the Court or permitted in writing by the Designating Party, a
8    Receiving Party may disclose any information or item designated
9    “CONFIDENTIAL” only to:
10                 (a)    The Plaintiff to whom the “CONFIDENTIAL” information
11   specifically pertains, ,
12                 (b)    Counsel providing individual representation to the Plaintiff, but
13   only as to “CONFIDENTIAL” information pertaining to the Plaintiff;
14                 (c)    the Receiving Party’s Counsel of Record in this Action, as well
15   as employees, volunteer attorneys or interns of said Counsel of Record to whom it
16   is reasonably necessary to disclose the information for this Action ;
17                 (d)    the officers, directors, and employees of the Receiving Party to
18   whom disclosure is reasonably necessary for this Action;
19                 (e)    Experts (as defined in this Order) of the Receiving Party to
20   whom disclosure is reasonably necessary for this Action and who have signed the
21   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
22                 (f)    the Court and its personnel;
23                 (g)    court reporters and their staff;
24                 (h)    professional jury or trial consultants, mock jurors, and
25   Professional Vendors to whom disclosure is reasonably necessary for this Action
26   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
27   A);
28


                                                12
1                   (i)   the author or recipient of a document containing the
2    information or a custodian or other person who otherwise possessed or knew the
3    information;
4                   (j)   during their depositions, witnesses, and attorneys for witnesses,
5    in the Action to whom disclosure is reasonably necessary provided: (1) the
6    deposing party requests that the witness sign the form attached as Exhibit 1 hereto;
7    and (2) they will not be permitted to keep any confidential information unless they
8    sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
9    otherwise agreed by the Designating Party or ordered by the Court. Pages of
10   transcribed deposition testimony or exhibits to depositions that reveal Protected
11   Material may be separately bound by the court reporter and may not be disclosed
12   to anyone except as permitted under this Order; and
13                  (k)   any mediator or settlement officer, and their supporting
14   personnel, mutually agreed upon by any of the Parties engaged in settlement
15   discussions.
16         8.3 Disclosure of “ATTORNEY’S EYES ONLY/CONFIDENTIAL”
17   Information.
18                  (a) Only Outside Counsel of Record for Plaintiffs, the Court, and such
19   Court personnel as the Court deems appropriate are granted access to the
20   “ATTORNEY’S EYES ONLY/CONFIDENTIAL” material pursuant to this Order.
21   Access beyond these individuals is not permitted unless first negotiated by the
22   Parties on a case-by-case basis or by prior order of the Court.
23                  (b) Except as provided herein, no person having access to
24   “ATTORNEY’S EYES ONLY/CONFIDENTIAL” material shall make any
25   disclosure of “ATTORNEY’S EYES ONLY/CONFIDENTIAL” material without
26   further Order of the Court, except to other persons having access to the
27   “ATTORNEY’S EYES ONLY/CONFIDENTIAL” material pursuant to this Order.
28


                                               13
1                 (c) Except as otherwise negotiated by the Parties to this matter, no
2    person with access to the “ATTORNEY’S EYES ONLY/CONFIDENTIAL”
3    material pursuant to paragraph 8.3(a) shall use or disclose “ATTORNEY’S EYES
4    ONLY/CONFIDENTIAL” material for purposes other than prosecuting this
5    Action.
6                 (d) All individuals to whom the “ATTORNEY’S EYES
7    ONLY/CONFIDENTIAL” material is disclosed pursuant to paragraph 8.3(a) shall
8    be informed of and shall agree with the terms of this Order; shall not disclose or
9    use the “ATTORNEY’S EYES ONLY/CONFIDENTIAL” material except in
10   compliance with this Order; and shall, before receiving the “ATTORNEY’S EYES
11   ONLY/CONFIDENTIAL” material, acknowledge their agreement to comply with
12   this Order by signing the “Acknowledgment and Agreement to be Bound” that is
13   attached as Exhibit A. After its execution, a copy of each such acknowledgment
14   form must be provided promptly to counsel for Defendants.
15   9.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
16   IN OTHER LITIGATION
17         If a Party is served with a subpoena or a court order issued in other litigation
18   that compels disclosure of any information or items designated in this Action as
19   “CONFIDENTIAL,” that Party must:
20                (a)    promptly notify in writing the Designating Party. Such
21   notification shall include a copy of the subpoena or court order;
22                (b)    promptly notify in writing the Party who caused the subpoena
23   or order to issue in the other litigation that some or all of the material covered by
24   the subpoena or order is subject to this Order. Such notification shall include a
25   copy of this Order; and
26                (c)    cooperate with respect to all reasonable procedures sought to be
27   pursued by the Designating Party whose Protected Material may be affected.
28


                                               14
1          If the Designating Party timely seeks a protective order, the Party served
2    with the subpoena or court order shall not produce any information designated in
3    this Action as “CONFIDENTIAL” before a determination by the court from which
4    the subpoena or order issued, unless the Party has obtained the Designating Party’s
5    permission. The Designating Party shall bear the burden and expense of seeking
6    protection in that court of its confidential material and nothing in these provisions
7    should be construed as authorizing or encouraging a Receiving Party in this Action
8    to disobey a lawful directive from another court.
9    10.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
10   PRODUCED IN THIS LITIGATION
11                  (a)   The terms of this Order are applicable to information produced
12   by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
13   information produced by Non-Parties in connection with this litigation is protected
14   by the remedies and relief provided by this Order. Nothing in these provisions
15   should be construed as prohibiting a Non-Party from seeking additional
16   protections.
17                  (b)   In the event that a Party is required, by a valid discovery
18   request, to produce a Non-Party’s confidential information in its possession, and
19   the Party is subject to an agreement with the Non-Party not to produce the Non-
20   Party’s confidential information, then the Party shall:
21                        (1)   promptly notify in writing the Requesting Party and the
22   Non-Party that some or all of the information requested is subject to a
23   confidentiality agreement with a Non-Party;
24                        (2)   promptly provide the Non-Party with a copy of the
25   Order, the relevant discovery request(s), and a reasonably specific description of
26   the information requested; and
27                        (3)   make the information requested available for inspection
28   by the Non-Party, if requested.


                                                15
1                 (c)      If the Non-Party fails to seek a protective order from this Court
2    within 14 days of receiving the notice and accompanying information, the
3    Receiving Party may produce the Non-Party’s confidential information responsive
4    to the discovery request. If the Non-Party timely seeks a protective order, the
5    Receiving Party shall not produce any information in its possession or control that
6    is subject to the confidentiality agreement with the Non-Party before a
7    determination by the Court. Absent a court order to the contrary, the Non-Party
8    shall bear the burden and expense of seeking protection in this Court of its
9    Protected Material.
10   11.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
11         If a Receiving Party learns that, by inadvertence or otherwise, it has
12   disclosed Protected Material to any person or in any circumstance not authorized
13   under this Order, the Receiving Party must immediately (a) notify in writing the
14   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
15   all unauthorized copies of the Protected Material, (c) inform the person or persons
16   to whom unauthorized disclosures were made of all the terms of this Order, and (d)
17   request such person or persons to execute the “Acknowledgment and Agreement to
18   Be Bound” that is attached hereto as Exhibit A.
19   12.   INADVERTENT PRODUCTION OF PRIVILEGED OR PROTECTED
20   MATERIAL
21         When a Producing Party gives notice to Receiving Parties that certain
22   inadvertently produced material is (1) subject to a claim of privilege, to include all
23   common law and governmental privileges or other protection described in this
24   Order; or (2) is information described in Category 1 or a document described in
25   Category 2, the obligations of the Receiving Parties are those set forth in Federal
26   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
27   whatever procedure may be established in an e-discovery order that provides for
28   production without prior privilege review. Pursuant to Federal Rule of Evidence


                                                16
1    502(d) and (e), insofar as the Parties reach an agreement on the effect of disclosure
2    of a communication or information covered by the attorney-client privilege or
3    work product protection, the Parties may incorporate their agreement in the Order
4    submitted to the Court.
5    13.   MISCELLANEOUS
6          13.1 Right to Further Relief. Nothing in this Order abridges the right of any
7    person to seek its modification by the Court in the future.
8          13.2 Right to Assert Other Objections. By stipulating to the entry of this
9    Order, no Party waives any right it otherwise would have to object to disclosing or
10   producing any information or item on any ground not addressed in this Order.
11   Similarly, no Party waives any right to object on any ground to use in evidence of
12   any of the material covered by this Order.
13         13.3 Filing Protected Material. A Party that seeks to file under seal any
14   Protected Material must comply with Local Civil Rule 79-5. Protected Material
15   may only be filed under seal pursuant to a court order authorizing the sealing of the
16   specific Protected Material at issue. If a Party’s request to file Protected Material
17   under seal is denied by the Court, then the Receiving Party may file the
18   information in the public record unless otherwise instructed by the Court.
19   14.   FINAL DISPOSITION
20         After the final disposition of this Action, as defined in paragraph 4 of this
21   Order, within 60 days of a written request by the Designating Party, each
22   Receiving Party must return all Protected Material to the Producing Party or
23   destroy such material. As used in this subdivision, “all Protected Material”
24   includes all copies, abstracts, compilations, summaries, and any other format
25   reproducing or capturing any of the Protected Material. Whether the Protected
26   Material is returned or destroyed, if requested by any Party, the Receiving Party
27   must submit a written certification to the Producing Party (and, if not the same
28   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies


                                               17
1    (by category, where appropriate) all the Protected Material that was returned or
2    destroyed and (2) affirms that the Receiving Party has not retained any copies,
3    abstracts, compilations, summaries or any other format reproducing or capturing
4    any of the Protected Material. Parties may retain Protected Material for
5    government record retention purposes as required by statute, but only under
6    conditions that maintain the confidentiality of the information in accordance with
7    this Order. Notwithstanding this provision, Counsel are entitled to retain an
8    archival copy of all pleadings, motion papers, trial, deposition, and hearing
9    transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
10   reports, attorney work product, and consultant and expert work product, even if
11   such materials contain Protected Material. Any such archival copies that contain
12   or constitute Protected Material remain subject to this Order as set forth in
13   paragraph 4 of this Order.
14   15.   VIOLATION
15         Any violation of this Order may be punished by appropriate measures
16   including, without limitation, contempt proceedings and/or monetary sanctions.
17   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
18
19
20
21
22
23
24
25
26
27
28


                                               18
1    Dated: October 30, 2019
2
     /s/ Yolanda C. Rondon___________
3    YOLANDA C. RONDON
4    2 Massachusetts Avenue NE #2347
     Washington DC 20013
5
     E-mail: yrondonesq@gmail.com
6    Telephone: (202) 981-2469
7    Pro Hac Vice

8    ATOOSA VAKILI
9    Law Office of Atoosa Vakili
     US Immigration Legal Services
10   100 Spectrum Center Drive, Ste. 900
11   Irvine, CA 92618
     E-mail: atoosa@usils.com
12
     Telephone: (949) 667-0976
13   Local Counsel
14
     ROSELINE FERAL
15   Law Office of Roseline D. Feral
16   444 West C Street, Suite 310
     San Diego, CA 92101
17
     E-mail: roselineferal@gmail.com
18   Telephone: (619) 232-1010
19   Facsimile: (619) 231-2505

20   Attorneys for Plaintiff
21
22
23
24
25
26
27
28


                                           19
1    Respectfully submitted,
2
     JOSEPH H. HUNT
3    Assistant Attorney General
4
     WILLIAM C. PEACHEY
5
     Director
6
7    LAUREN E. FASCETT
     Senior Litigation Counsel
8
9    /s/ William H. Weiland
     WILLIAM H. WEILAND
10   Trial Attorney
11   MA Bar Identification No. 661433
     United States Department of Justice
12
     Civil Division
13   Office of Immigration Litigation
14   District Court Section
     P.O. Box 868, Ben Franklin Station
15   Washington, D.C. 20044
16   E-mail: william.h.weiland@usdoj.gov
     Telephone: (202) 305-0770
17
18   JOSEPH F. CARILLI, JR.
19   Trial Attorney

20   Attorneys for Defendants
21
22   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
23
24   DATED: November 6, 2019
25
26   _____________________________________
27   HON. ROZELLA A. OLIVER
     United States Magistrate Judge
28


                                           20
     EXHIBIT A
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


         21
1
                   UNITED STATES DISTRICT COURT
2                CENTRAL DISTRICT OF CALIFORNIA
3     ZAHRA AFIANIAN,              Case No. 2:17-cv-07643-FMO-RAO
4     Plaintiff,
5
             v.
6
7     KEVIN MCALEENAN, et al.,
8
      Defendants.
9
                                            CERTIFICATION
10
11      1. My name is________________________________________________________.
12      2. I have read the Protective Order that has been entered in this case, and a copy of it has
13         been given to me. I understand the provisions of the Protective Order, and agree to
           comply with and to be bound by its provisions. I also consent to the jurisdiction of this
14         Court for purposes of enforcement of the Protective Order.
15      3. I declare under penalty of perjury that the foregoing is true and correct.
16
17
     Executed this ___ day of _____________ by __________________________________
18                                                (Print Name)
19
20
     Signed____________________________
21
22
23
24
25
26
27
28


                                                    22
